DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21, 22, 27, and 36-39 are objected to because of the following informalities:
Claim 21, line 5, delete second recitation of “the”;
Claim 22, line 2, change second recitation of “a” to --the--;
Claim 27, line 1, change “casket” to --method--; and
Claims 36-39, line 1, change “casket” to --method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 appears to contradict claim 21 as claim 21 limits the arrangement to a lattice.
Claim 30, line 2, recites a “second” surface of the insert, however a first surface has not been established.  Further, the phrase “of the cap panel insert of the cap panel insert” is unclear.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (7,14), (7,14), and (8,15), respectively of U.S. Patent No. 9,265,683.
Claims 21, 31, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,833,372.
Claims 21, 31, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (8,16), (8,16), and (9,17), respectively of U.S. Patent No. 10,449,103.
Claims 21, 27, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (2,11), 12, 13, and (7,11), respectively of U.S. Patent No. 11,141,340.
Although the claims at issue are not identical, they are not patentably distinct from each other as the above cited claims of the instant application and the corresponding above cited claims of the related patents each recite a cap panel assembly for a casket; a cap panel insert configured to be arranged within the casket; arranging a lattice/grid comprising a plurality of elongate members arranged in an intersecting pattern on an exposed surface of a cap of the casket, wherein the lattice is tensioned to support at least one display element; the elongate members being resilient elastic straps, ribb0n-shaped straps, or a combination thereof; and the cap panel insert comprising a fabric material, filler material, and backing board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27-29, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US#8307519) in view of Donat (US#2007/0124978).
Regarding claims 21 and 35, Drew discloses a method of manufacturing a cap panel assembly for a casket, comprising: providing a cap panel insert 54 configured to be arranged within the casket;  and arranging a plurality of elongate members 52 on an exposed surface of a cap 20 of the casket (on the exposed surface of the cap panel insert), wherein the elongate members are least minimally tensioned when manipulated to receive display elements element 40a-c as the elongate members are secured to a cap panel 50.  
Regarding claims 21, 29, and 35, Drew discloses an arrangement of rows of elongate members as opposed to a lattice/grid comprising the elongate members arranged in an intersecting pattern.  However, as evidenced by Donat, such an arrangement is known in the display board art, see a lattice/grid 18 comprising a plurality of elongate members arranged in an intersecting pattern for displaying mementos such as photos [0026].  Therefore, as evidenced by Donat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drew by replacing its row arrangement of elongate members with a lattice/grid comprising the elongate members arranged in an intersecting pattern.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the lattice/grid comprising a plurality of elongate members arranged in an intersecting pattern would improve display capabilities by allowing varying orientation of the display elements.
Regarding claim 22, Drew discloses configuring the cap panel insert 54 to be removably coupled (i.e. capable of being removed by removing staples, col. 4, lines 7-8) to a cap panel 50 arranged within a casket cap of the casket.  
Regarding claims 27 and 28, Drew discloses wherein the plurality of elongate members 52 comprise a plurality of resilient members as the members are at least minimally resilient/elastic via the inherent flexibility in a “semi-rigid” material (col. 4, lines 2-4).  
Regarding claim 28, the shape of the elongate members 52 in Drew are being viewed as at least partially “ribbon-shaped straps” (see Fig. 2B).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US#8307519) in view of Donat (US#2007/0124978), and further in view of Robert et al. (US#7478462).
Regarding claim 23, Drew discloses removably coupling the insert to the cap panel via staples as opposed to screws as claimed by the applicant. However, the specific type of fastener is not a critical feature of the applicant's invention as admitted by the applicant in paragraph [0030] of the instant application.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  In any event, as evidenced by Robert (see col. 8 lines 21-24), in the fastener art regarding casket lid assemblies, staples and screws are known art recognized equivalents. Therefore, as evidenced by Robert, it would have been an obvious design consideration to modify Drew by replacing the staples with screws for enhanced removability as in as much as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297,301,213 USPQ 532, 536 (CCPA 1982).

Allowable Subject Matter
Claims 24-26, 32-34, and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677